              Case 2:20-cr-00213-KJM Document 48 Filed 07/20/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00213-KJM

11                                Plaintiff,            ORDER AUTHORIZING LIMITED DISCLOSURE
                                                        OF PRETRIAL SERVICES REPORTS
12                          v.

13   CHALONER SAINTILLUS,

14                               Defendant.

15

16

17          On June 25, 2021, the Court ordered that defendant Chaloner Saintillus (who refers to himself as

18 Shalam Ali El Bey) undergo an evaluation to determine his ability to understand the nature and

19 circumstances of the proceedings against him and to assist in his defense. ECF No. 40. On June 30,

20 2021, the government filed a written request for authorization to disclose to Mr. Bey’s evaluators copies

21 of three pretrial services reports previously prepared in this case. ECF No. 44.

22          For the reasons set forth in the government’s written request, and for good cause shown, the

23 Court hereby GRANTS the government’s request. The government is authorized to disclose to mental

24 health evaluators at the Metropolitan Detention Center – Los Angeles facility the pretrial services

25 reports in this matter dated November 3, 2020; March 26, 2021; and April 23, 2021.

26          IT IS FURTHER ORDERED that disclosure of these pretrial services reports is authorized solely

27 for the purpose of assisting evaluators in conducting the examination previously ordered by the Court.

28 See ECF No. 40.


      ORDER RE DISCLOSURE OF PRETRIAL SERVICES          1
      REPORTS
              Case 2:20-cr-00213-KJM Document 48 Filed 07/20/21 Page 2 of 2

 1         IT IS FURTHER ORDERED that mental health evaluators given access to the pretrial services

 2 reports shall destroy the reports upon conclusion of their evaluation of Mr. Bey’s competency.

 3         IT IS SO ORDERED.

 4 DATED: July 20, 2021.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER RE DISCLOSURE OF PRETRIAL SERVICES         2
      REPORTS
